DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purschwitz et al. (US 2014/0369953 A1).
Regarding claims 1, 2 and 13-14,  Purschwitz teaches a, quaternary ammonium free, disinfectant (antimicrobial active) cleaning composition (1, 4-5, 37) comprising; i)- bispyridinium alkane antimicrobial active such octenidine dihydro-chloride (claim 2); [24], ii-a)- a polymer with one monomer selected from diallylmethyl- ammonium chloride (DADMAC); [49], ii-b); vinyl imidazole or quarternised vinylpyrrolidone/vinyl imidazole polymers; [122],  ii)-d; acrylic acid and acrylamides; [122], which satisfies the claimed formulas as well.  Composition imparts disinfecting activity (claims 13-14) on the surface applied on and it can be delivered by means of a wipe; [247, 261, 95].
Regarding claims 8-9 and 11-12,  Purschwitz teaches the biocidal polymer in the amount of 0.001-5 wt.%; [33], which includes that of bispyridinium alkane as well; [24].  Purschwitz teaches pH adjusting agents such as acetic acid and citric acid in the amounts such as 2.4 wt.% and 9 wt.%; [270].  The limitations of claim 12 is addressed above (see claim 1) please.  The only remaining limitation for this claim is the amount of water which is taught in the range of 90 to 85 wt.%; [252-253, 262].
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Purschwitz (US 2014/0369953 A1) as applied to claim 1.
Regarding claims 7 and 10, Purschwitz does not teach the claimed polymer of polyethyleneimine with exact molecular weight range of 10,000 to 50,000 Da. However, it teaches a molecular weight for this polymer within range of 600 to 75000 Da [16] with sufficient MW overlap which renders it obvious.  Purschwitz teaches the surfactants of alkyl polyglucoside, fatty alcohol alkoxylate; [42, 122], and betaine; [118], in the amounts of 0-80 wt.%; [37].  At the time before the effective filing date of invention, it would have been obvious to select a required amount of (i.e. 5 %) surfactant for the specific surfaces with needs for disinfecting with less soil. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Purschwitz (US 2014/0369953 A1) as applied to claim 1, and further in view of Johnson et al. (US 2008/0293613 A1) 
Regarding claim 3, Purschwitz teaches the claimed formula of instant claim (namely acrylamidopropyl-trimethylammonium monomer; 122) but it does not teach R1 being a CH3 group, since it is a hydrogen instead.  However, the analogous art of Johnson (sanitizing & disinfecting; 74, 94) teaches a disinfectant wipe comprising this monomer (and corresponding polymers) wherein R1 is methyl group; [53].  Note that, Johnson teaches all monomer formulas of claims 1 and 4, wherein the rest of monomer molecules after H2C=CHR1 is fully covered by group “Z” of acrylic formula; [53-56].  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to add (or partly substitute) the polymer of Johnson for Purschwitz as a functional equivalent antibacterial ingredient of the claimed composition, as taught by Johnson. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Purschwitz (US 2014/0369953 A1) as applied to claim 1, and further in view of Mertens et al. (US 8,546,317 B2). 
Regarding claim 5, Purschwitz does not teach the instantly claimed monomer  ii-c.  However, the analogous art of Martens teaches a similar polymer comprising the zwitterionic monomer(s) ii-c such as SPE, SPP and SHPE as instantly claimed; [8:  55-65, 9: 25-65].  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to select the instantly claimed cationic monomers (rendering the claim obvious) with the motivation of having a functional equivalent active disinfecting composition.  Regarding the instantly claimed percentages of monomers, this is construed as an obvious experimental laboratory practice, before the effective filing date of invention, with the motivation of designing the antibacterial activity, and efficacy, of the composition relative to its usage and specific application and does not impart patentability.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Purschwitz (US 2014/0369953 A1) as applied to claim 1, and further in view of Man et al. (US 2018/0249704 A1). 
Regarding claims 4 and 6, Purschwitz teaches:  4-a) monomer such as trimethylammoniumpropylmethyl acrylamide; [122], which is the same monomer on line 2 of instant claim 6. X is chloride,  4-c) is acrylic acid; [49].  Purschwitz does not teach 4-b) and 4-d) monomers.  However, the analogous art of Man (abstract) teaches 4-b); isopropylacrylamide; [126], and teaches 4-d) ; 2-acrylamido-2-methyl-1-prppane sulfonic acid; [127].  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to utilize the instantly claimed monomers which is taught by man, with the motivation of enhancing the disinfecting spectrum of the composition (by using variety of active monomers) as taught by Man above.

                                           
                                        Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/08/14

/LIAM J HEINCER/Primary Examiner, Art Unit 1767